1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   THOMAS WOODSON,                        )     NO. CV 19-1401-VAP (AGR)
                                            )
12                        Petitioner,       )
                                            )     JUDGMENT
13       v.                                 )
                                            )
14   NEIL McDOWELL, Warden,                 )
                                            )
15                        Respondent.       )
                                            )
16
17            Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19            IT IS ADJUDGED that the Petition For Writ of Habeas Corpus in this matter is
20   denied and dismissed without prejudice.
21
22   DATED: June 29, 2021                   __________________________________
                                                      VIRGINIA A. PHILLIPS
23                                                 United States District Judge
24
25
26
27
28
